              Case 1:21-cv-00083-LY Document 11 Filed 02/11/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
    JEANNETTE J.                  WESTERN DISTRICT OF TEXAS                                        PHILIP J. DEVLIN
       CLACK                            501 West 5th Street, Suite 1100                             CHIEF DEPUTY
   CLERK OF COURT
                                            Austin, Texas 78701
                                               February 11, 2021

James H. Power
Holland & Knight LLP
31 West 52nd Street
New York, NY 10019

        RE:     Classic Maritime Inc. v. XCoal Energy and Resources
                Case No. 1:21-cv-00083-LY

Dear Counsel:

        The records of this office indicate that you are not admitted to practice in this court.

         Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the highest court of a
state or another federal district court, but who is not admitted to practice before this court, may represent a
party in this court pro hac vice only by permission of the judge presiding....”

        If you intend to represent a party in this case, you must submit to this court a Motion to
Appear pro hac vice within 14 days of the date of this letter. You can locate a copy of the motion on our
website at http://www.txwd.uscourts.gov/?mdocs-file=2823.

        The motion must contain an original signature by the attorney seeking to be admitted pro hac vice.
Pro hac vice motions signed by one attorney for another attorney will not be granted. If you are an attorney
who maintains your office outside of this district, the Judge may require you to designate local counsel as co-
counsel (Local Rule AT-2).

        Please be sure to review the Local Rules for the Western District of Texas before you submit your
motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions), CV-10 (Form of
Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and standing orders for the Austin
Division. For your convenience, a complete copy of the Local Rules for the Western District of Texas and
various forms can be downloaded from our website.

       Please be advised that the Clerk no longer automatically adds non-admitted attorneys to a
case. Thus, non-admitted attorneys will not receive orders or notices (which may include deadlines,
hearing dates, etc.) filed in their case. The Clerk will only add said attorneys to the case upon the
granting of a Motion to Appear pro hac vice.

        If you have any questions regarding the above information, please do not hesitate to call.

                                                  Sincerely,

                                                  Jay Vicha
                                                  Deputy Clerk
